--------------------------------------------------------------------------------

APPOINTMENT AS DIRECTOR

          THIS APPOINTMENT TO ACT AS DIRECTOR (the “Appointment”) is made as of
the 16th day of September 2010, by Dr. Ladwein (the “Director”).

          WHEREAS, the Shareholders of Manas Petroleum Corporation (the
“Company”) desire to retain the services of the Director in the manner
hereinafter specified, thereby retaining for the Company the benefit of the
Director's business knowledge and experience and also to make provisions for the
payment of reasonable and proper compensation to the Director for such services;

           The Director consents to this Appointment subject to the terms and
conditions herein; and,

          NOW, THEREFORE, in consideration of the premises and mutual covenants
and representations herein contained, the Company and the Director mutually
agree as follows:

ARTICLE I
DUTIES

          Section 1.1 Consent to Act. The Director shall act as a director of
the Company, upon the terms and subject to the conditions hereinafter set forth.

          Section 1.2 Fitness to Serve. The Director hereby represents that he
is fully qualified, and will remain fully qualified, to serve as a director of
the Company in compliance with all applicable rules, regulations and laws of
Nevada, the Security Exchange Commission, the OTC BB, the British Columbia
Securities Commission and the TSX Venture Exchange.

          Section 2 Duties. The Director shall attend by telephone, three
meetings of the Board of Directors of the Company (the “Board”) per annum and
shall attend in person, one meeting of the Board per annum. Furthermore, the
Director shall serve on the Audit and/or Compensation Committees of the Company,
at the discretion of the Board.

          The Director shall devote his best efforts to the business and affairs
of the Company and, during the Term (as defined below), shall observe at all
times the covenants regarding non-competition, and confidentiality provided
herein.

16

--------------------------------------------------------------------------------

          Section 3      Term. Except as otherwise provided herein, the term of
this Agreement shall commence upon ratification of this Appointment by the Board
and continue until terminated as provided herein. The Director’s position as
director may be terminated at anytime by either the Director or Company. In the
event that the Company ends the Director’s position as Director, the Director
shall be paid to the end of the subsequent quarter.

          Section 4      Compensation. Except as otherwise set forth herein, the
Company shall pay, and the Director shall accept as full consideration for the
services to be rendered hereunder, and the covenants entered into hereunder,
compensation in the amount of US $5,000 per quarter or US$20,000 per year.

          Section 5      Expenses. The Director shall be reimbursed by the
Company for expenses approved of in writing by the Board, including costs of
attendance at meetings of the Board.

          Section 6      Stock Options. The Company hereby grants unto the
Director the option to purchase one million of the Company’s common voting
shares on the following terms and conditions:

(a)      the first tranche of 500,000 such options shall vest at the rate of
1/12 per fiscal quarter and be exercisable at a strike price of the closing
share price on the appointment date, being a price of US$.52 per share;

(b)      the second tranche of 500,000 such options shall vest at the rate of
1/12 per fiscal quarter and be exercisable at a strike price of 25% over the
closing share price on the appointment date, being a price of US$.65 per share;
and,

(c)      the stock options granted shall be subject to and in compliance with
the Company’s Non-Qualified Stock Option Plan for it’s board members.

          Section 7.1      Restrictive Covenants.

                         (a)      Confidentiality. The Director agrees that,
without the consent of the Company, he will not at any time, in any fashion,
form, or manner, either directly or indirectly, divulge, disclose, or
communicate to any person, firm or corporation (other than to an attorney or
accountant in the regular course of the Company’s business) any Confidential
Information (as hereinafter defined). Upon the termination of this Appointment
for any reason, the Director shall immediately surrender and deliver to the
Company all Confidential Information in all forms. The covenants set forth in
this Section 7.1(c) shall survive the termination of this Appointment for a term
of ten years subsequent to the termination date.

--------------------------------------------------------------------------------

                        (b)      Continuing Obligations. The Director agrees
that his obligations and duties contained in this Appointment are continuing
obligations and, except as otherwise set forth herein, said duties shall survive
the termination or expiration of this Appointment for any reason whatsoever.

          “Confidential Information” shall mean any information, not generally
known in the relevant trade or industry, obtained from the Company or any of its
subsidiaries, affiliates, customers or suppliers or which falls within any of
the following general categories: (a) information relating to the business of
the Company or that of any of its subsidiaries, affiliates, customers or
suppliers, including but not limited to, financial reports, income statements,
balance sheets, annual and quarterly reports, general ledger, accounts
receivable, and other accounting reports, non-public filings with government
agencies, business forms, handbooks, policies, and documents, business plans,
business processes and procedures, sales or marketing methods, methods of doing
business, customer lists, customer usages and/or requirements, and supplier
information of the Company or any of its subsidiaries, affiliates, customers or
suppliers; (b) information relating to existing or contemplated products,
services, technology, designs, processes, formulae, computer systems, computer
software, algorithms and research or developments of the Company or any of its
subsidiaries, affiliates, customers or suppliers; (c) information relating to
trade secrets of the Company or any of its subsidiaries, affiliates, customers
or suppliers; or (d) information, geological data, geographical data, test
results, and the like of the Company related to the Companies operations or
prospective operations or otherwise; (e) information marked “Confidential” or
“Proprietary” by or on behalf of the Company or any of its subsidiaries,
affiliates, customers or suppliers.

--------------------------------------------------------------------------------

          Section 7.2      Enforcement; Remedies. The Director covenants,
agrees, and recognizes that because the breach or threatened breach of the
covenants, or any of them, contained in Section 7.1 hereof will result in
immediate and irreparable injury to the Company, the Company shall be entitled
to an injunction restraining the Director from any violation of Section 7.1 to
the fullest extent allowed by law. The Director further covenants and agrees
that in the event of a violation of any of the respective covenants and
agreements contained in Section 7.1 hereof, the Company shall be entitled to an
accounting of all profits, compensation, commissions, remuneration or benefits
which the Director directly or indirectly has realized and/or may realize as a
result of, growing out of, or in connection with any such violation and shall be
entitled to receive all such amounts to which the Company would be entitled as
damages under law or at equity. The Director further covenants, agrees and
recognizes that, notwithstanding anything to the contrary contained herein, in
the event of a violation, breach or threatened breach of any of the respective
covenants and agreements contained in Section 7.1 hereof, the Company shall be
excused from making any further payments to the Director pursuant to any
provision of this Appointment until the Director shall cease violating or
breaching his respective covenants and agreements contained in Section 7.1
hereof and shall have received reasonable assurances from the Director that he
will no longer engage in the same. Nothing herein shall be construed as
prohibiting the Company from pursuing any other legal or equitable remedies that
may be available to it for any such violation or breach, including the recovery
of damages from the Director. If either party files suit to enforce or enjoin
the enforcement of the covenants contained herein, the prevailing party shall be
entitled to recover, in addition to all other damages or remedies provided for
herein, its costs incurred in prosecuting or defending said suit, including
reasonable attorneys' fees.

          Section 7.3     Construction. The Director hereby expressly
acknowledges and agrees as follows:

                        (a)      That the covenants set forth in Section 7.1
above are reasonable in all respects and are necessary to protect the legitimate
business and competitive interests of the Company in connection with its
business which the Director agrees, pursuant to this Appointment, to assist the
Company in maintaining and developing; and

                        (b)     That each of the covenants set forth in Section
7.1 above is separately and independently given, and each such covenant is
intended to be enforceable separately and independently of the other such
covenants, including without limitation, enforcement by injunction; provided,
however, that the invalidity or unenforceability of any provision of this
Appointment in any respect shall not affect the validity or enforceability of
this Appointment in any other respect. In the event that any provision of this
Appointment shall be held invalid or unenforceable by a court of competent
jurisdiction by reason of the geographic or business scope or the duration
thereof of any such covenant, or for any other reason, such invalidity or
unenforceability shall attach only to the particular aspect of such provision
found invalid or unenforceable as applied and shall not affect or render invalid
or unenforceable any other provision of this Appointment or the enforcement of
such provision in other circumstances, and, to the fullest extent permitted by
law, this Appointment shall be construed as if the geographic or business scope
or the duration of such provision or other basis on which such provisions has
been challenged had been more narrowly drafted so as not to be invalid or
unenforceable.

--------------------------------------------------------------------------------

          Section 8.1      Governing Law. The validity, construction,
interpretation and enforceability of this Appointment shall be determined and
governed by the laws of Nevada, USA.

          Section 8.2      Remedies.

                        (a)      Termination of this Appointment shall not
constitute a waiver of the Company's or the Director’s rights under this
Appointment or otherwise, nor a release of the Company or the Director from its
or his obligations under this Appointment. The parties hereto agree that
monetary damages are not adequate relief for breaches under this Appointment
hereof and that injunctive relief may be sought and enforced by the Company
against the Director for enforcement of the duties and obligations contained
therein.

                        (b)      The rights and remedies provided each of the
parties herein shall be cumulative and in addition to any other rights and
remedies provided by law or otherwise. Any failure in the exercise by either
party of his or its right to terminate this Appointment or to enforce any
provision of this Appointment for default or violation by the other party shall
not prejudice such party's right of termination or enforcement for any further
or other default or violation.

          Section 8.3      Entire Agreement; Amendment. This Appointment
constitutes the entire agreement between the parties respecting the Director's
consent, and there are no representations, warranties or commitments, except as
set forth herein. This Appointment may be amended only by an instrument in
writing executed by the parties hereto.

--------------------------------------------------------------------------------

          Section 8.4      Notices. Any notice, request, demand or other
communication hereunder shall be in writing and shall be deemed to be duly given
when personally delivered to an officer of the Company or to the Director, as
the case may be, or when delivered by mail at the addresses set forth below or
such other address as may be subsequently designated in writing:

The Director:
Dr. Werner Ladwein
Wenthartgasse 27
A-1210 Wien
Austria

With copy to:

The Company:
Manas Petroleum Corp.
Bahnhofstrasse 9
P.O. Box 155
CH-6341 Baar
Switzerland

With copy to:
Attn: Manas Petroleum Corp.
Michael J. Velletta
General Counsel
4th Floor, 931 Fort Street
Victoria, B.C. V8V 3K3
Canada

          Section 8.5      Severability. The provisions of this Appointment and
any exhibits are severable and, if any one or more provisions may be determined
to be illegal or otherwise unenforceable, the remaining provisions shall be
enforceable. Any partially enforceable provisions shall be enforceable to the
extent enforceable.

          Section 8.6      Gender. Throughout this Appointment, the masculine
gender shall be deemed to include the feminine and neuter, and vice versa, and
the singular the plural, and vice versa, unless the context clearly requires
otherwise.

--------------------------------------------------------------------------------

[exhibit10-45x7x1.jpg]


--------------------------------------------------------------------------------